Citation Nr: 1524664	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-32 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a stroke, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1995 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned in an October 2014 hearing.  A hearing transcript was associated with the claims file and reviewed prior to this decision.  


FINDINGS OF FACT

1. The preponderance of the evidence shows that current hypertension did not begin in service or within a year of service and is not otherwise related to service.  

2. The evidence does not show any in-service incurrence of stroke and secondary service connection cannot be established based on hypertension.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for a stroke disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In March 2010, prior to adjudication of her claims, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered, including private records.  The Veteran identified private treatment in 1996, but December 2014 correspondence from that facility noted that the records were destroyed after 10 years.  VA provided examinations for the Veteran's hypertension in March 1996 and April 2010.  There is no indication or assertion that the examinations or opinions were inadequate.  To the contrary, the examiner provided thorough detail on reported symptoms and appropriate rationale for conclusions.  

Following the Board's remand directives, the AOJ solicited information and requested records from the identified private treatment facility.  As discussed, the records were unavailable.  The RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additionally development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the October 2014 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms and treatment to determine whether any relevant evidence remained outstanding.  The undersigned's questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

I. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection for certain chronic diseases, to include hypertension as a cardiovascular-renal disease, may also be established based upon a legal "presumption" by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Lay statements showing continuity of symptomatology may also establish a nexus to service for those chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by her senses, but not to diagnose hypertension or stroke, or determine their cause, as this requires specialized knowledge and medical testing to understand the complexities of the cardiovascular system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds her credible as her statements have been detailed and consistent.

After a review of the record, the Board finds that the criteria for service connection for hypertension and stroke have not been met.  See 38 C.F.R. § 3.303.

The evidence shows that the Veteran has current hypertension and the residuals of a stroke.  Private and VA treatment records and the VA examination show diagnosis of hypertension.  The VA examiner noted episodes with stroke-like symptoms in 2008.  A November 2011 private record shows a transient ischemic attack (TIA) in November 2009.  

The evidence also shows that the Veteran had elevated blood pressure readings in service but no diagnosis of hypertension or stroke.  In the Board hearing, the Veteran reported having high blood pressure when she was hospitalized for three days in basic training in July 1995.  Service treatment records show blood pressure readings of 137/102 on December 1, 1995 and 124/75 on December 5, 1995.  The December 14, 1995 separation examination recorded blood pressure as 122/63.     

Service treatment records are silent for treatment or diagnosis of a stroke.  The Veteran also did not contend that she had a stroke in service.  Instead, she argued, and the VA examiner agreed, that her stroke was due to her hypertension.  See April 2010 VA examination.  

At the Board hearing and VA examination, the Veteran reported that she was diagnosed with hypertension in service and had the disease ever since.  She reported being hospitalized for hypertension and asthma in July 1995 during basic training.  In an April 2015 statement, she wrote that she continued to take blood pressure medication after beginning in service.  At the Board hearing, however, she reported first being prescribed medication for hypertension a few years after service and stated that the medication in service was limited to lowering her blood pressure on those particular occasions, rather than being continuously prescribed.  The Veteran reported being treated in a private hospital for hypertension and migraines in 1996 and that they did not start her on medication at that time because they considered the high blood pressure an acute episode.  See Board hearing.  The private facility no longer has records from that time.  She correctly points out that the lack of hospital records from 1996 cannot be used to find that she did not have hypertension.  

Nevertheless, there is sufficient evidence to find that the Veteran did not have hypertension in service or within the year after service.  As such, continuity of symptomatology cannot be established, even though hypertension is a qualifying chronic disease.  See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.307, 3.309.  VA treatment records dated January 1999 note that hypertension was first diagnosed in November 1998, two years after service.  Blood pressure readings taken in March 1996, June 1996, June 1997, and October 1997 were 130/74, 124/60, 130/75, 138/76 and 133/70.  Hypertension is defined by systolic blood pressure of 160mm or diastolic blood pressure of 90mm or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note(1).  All of the Veteran's blood pressure readings from 1996 and 1997 were below the level required for hypertension diagnosis.  See id.  

The VA examiner in April 2010 concluded that hypertension was not related to the Veteran's military service.  The examiner explained that there are several places where an elevated blood pressure was reported (systolic pressures of 130 and 140), but these where when she was apparently under stress and/or having an asthma attack, and no record shows starting medication for hypertension.  The Veteran contends that she was diagnosed and treated primarily for hypertension in service and that asthma was coincidental.  The examiner has medical training and education making him more competent than the Veteran to render an opinion on the cause of elevated blood pressure.  See Jandreau, 492 F.3d at 1377.  Further, service treatment records do not show diagnosis of hypertension.  In an April 2015 statement, the Veteran reported that she suffers from hypertensive episodes currently regardless of her asthma.  The fact that her current hypertension is not related to asthma does not change the examiner's finding that her elevated blood pressure in service was a stress reaction to an asthma attack and not an independent onset of hypertension.  The non-hypertensive blood pressure readings from 1996 and 1997 and the examiner's finding that elevated blood pressure in service was a stress reaction are highly probative and outweigh the Veteran's report that hypertension began in service or within a year after service.  Therefore, the evidence does not show a nexus between current hypertension and service, and service connection for hypertension must be denied.  See 38 C.F.R. § 3.303.  As hypertension is not service-connected, a stroke disability also cannot be service-connected as secondary to hypertension.  See 38 C.F.R. § 3.310.   


ORDER

Service connection for hypertension is denied.

Service connection for a stroke disability is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


